


Exhibit 10.1




EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered effective
as of the 20th day of February 2014, by and between Fiesta Restaurant Group,
Inc., a Delaware Corporation (the “Company”) and Timothy P. Taft (the
“Executive”) and supersedes and replaces any prior employment agreement or
employment letter between the Parties.


W I T N E S S E T H:


WHEREAS, the Board of Directors of the Company (the "Board") has approved the
Company entering into an employment agreement with the Executive;


WHEREAS, the Executive is now the Chief Executive Officer and President of the
Company and thus the key senior executive of the Company;


WHEREAS, the Executive is currently under contractual rights pursuant to an
employment letter dated July 14, 2011 between Carrols Restaurant Group, Inc.,
the Company and the Executive;


WHEREAS, the Company would like enter into a formal agreement with the Executive
to set forth the terms of Executive’s employment and to provide for certain
severance payments and other benefits in the event Executive's employment is
terminated by the Company without cause or by the Executive for “Good Reason”
(as defined below);


WHEREAS, the Executive would like to provide some assurance to the Company that
the Executive will not solicit any employees of the Company and will not work
for any entity which has any activities which compete with the Company, as
further described below;


NOW THEREFORE, in consideration of the recitals and the mutual agreements herein
set forth, the Company and the Executive agree as follows:




ARTICLE 1
EMPLOYMENT, TERM AND RENEWAL




1.1Employment. The Company hereby employs Executive and Executive accepts
employment as Chief Executive Officer and President of the Company. As its Chief
Executive Officer and President, Executive shall render such services to the
Company as are customarily rendered by the Chief Executive Officer and President
of comparable companies and as required by the articles and by-laws of Employer.
Executive accepts such employment and, consistent with fiduciary standards which
exist between and employer and an employee, shall perform and discharge the
duties commensurate with his position that may be assigned to him from time to
time by the Company.


1.2Term and Renewal. The term of this Agreement shall commence on the date first
written above (the “Commencement Date”), and shall continue until the last day
of the calendar year following the Commencement Date, and shall automatically
renew for successive one year terms. The first term of this Agreement and each
subsequent automatic renewal shall each be considered a separate term. ("Term").






--------------------------------------------------------------------------------




1.3Compensation and Benefits. During the Term of this Agreement, the Executive
shall be entitled to the compensation (“Compensation) and benefits (“Benefits”)
described in in Exhibit A attached hereto.






ARTICLE 2
TERMINATION OF EMPLOYMENT AND SEVERANCE BENEFITS


2.1Termination by the Company for Cause or Non-Renewal of Agreement or
Termination by the Executive without Good Reason, Death, or Disability. If the
Executive’s employment is terminated by the Company for Cause, or if his
employment with the Company ends due to death, "permanent and total disability"
(within the meaning Section 22(e)(3) of Internal Revenue Code of 1986, as
amended the “Code”), or due to a voluntary non-renewal of this Agreement or
voluntary termination of employment by the Executive without Good Reason then
the Executive shall only be entitled to any earned but unpaid compensation as
well as any other amounts or benefits owing to Executive under the terms of any
employee benefit plan of the Company (the "Accrued Benefits"). For purposes of
this Agreement, Accrued Benefits shall include any unused vacation time which
has accrued during the Term in which the Executive's employment is terminated,
but shall not include any accrued vacation from prior Terms.


2.2Non-Renewal of Agreement or Termination by the Company without Cause or by
the Executive for Good Reason. If the Executive’s employment with the Company is
terminated by the Company in connection with a non-renewal of this Agreement
without Cause or for reasons other than Cause, death, "permanent and total
disability" (within the meaning Section 22(e)(3) of the Code) or is voluntarily
terminated by the Executive for Good Reason, then the Executive shall be
entitled to the Severance Benefits as described in Section 2.3 herein as well as
his Accrued Benefits.


2.3Severance Benefits. In the event that the Executive becomes entitled to
receive severance benefits, as provided in Section 2.2 herein, the Company shall
pay and provide the Executive with the following “Severance Benefits”:


(1)
Within than 35 days after the Date of Termination and for a period of twelve
(12) months after the Date of Termination, one-twelfth (1/12th) of the
Executive's then current base salary per month, less any taxes and withholding
as may be necessary pursuant to law, to be paid in accordance with the Company's
normal payroll practices, but in no event less frequently than monthly.



(2)
A pro rata portion of any annual bonus that Executive would have been entitled
to receive with respect to the fiscal year of termination had his employment had
not been terminated, based upon the percentage of the fiscal year that shall
have elapsed through the date of Executive’s termination of employment. Such
bonus shall be paid at the same time it would have been paid had the Executive's
employment not been terminated.



(3)
To the extent the Executive and his dependents elect coverage under the
Company’s health insurance plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), the Company shall pay the COBRA premium payments
of the Executive and his dependents for a period of up to twelve months (12)
months after the date of Executive's termination of employment with the Company.



(4)
Executive outplacement services in an amount not to exceed $25,000, to be
incurred no later than the end of the second year following the year of
termination, and any such reimbursements shall be made no later than the end of
the third year following the year of termination. [[





--------------------------------------------------------------------------------






As a condition to receiving payments contemplated by this Article 2.3, within 30
days after the effective date of such termination Executive shall execute and
deliver, and not have revoked, a separation agreement and general release in the
form attached hereto as Exhibit B (including, but not limited to, all matters
relating to his employment with the Company) in favor of the Company and its
affiliates in such form as the Company shall reasonably request. The Severance
Benefits shall terminate immediately upon the Executive violating any of the
provisions of Article III of this Agreement. Notwithstanding anything herein to
the contrary, in the event such 30-day period falls into two (2) calendar years,
the payments contemplated in this Article 1.3 shall not commence until the
second calendar year and within the above-referenced 30-day period. The
Severance Benefits shall terminate immediately upon the Executive violating any
of the provisions of Article III of this Agreement.
 
2.4Good Reason. For purposes of this Agreement, "Good Reason” shall mean the
occurrence of any of the following, without the Executive’s prior written
consent: (i) a material diminution of Executive's duties or responsibilities,
(ii) a material reduction in Executive's Compensation or Benefits, (iii) a
relocation of the Executive’s primary place of employment to a location more
than sixty (60) miles from the location at which the Executive was performing
the Executive’s duties immediately prior to such relocation, (iv) any
requirement that the Executive report to anyone other than the Board, or (v) any
material breach of this Agreement. However, none of the foregoing events or
conditions will constitute Good Reason unless: (x) the Executive provides the
Company with written objection to the event or condition within 30 days
following the occurrence thereof, (y) the Company does not reverse or cure the
event or condition within 30 days of receiving that written objection, and (z)
the Executive resigns his employment within 30 days following the expiration of
that cure period.


2.5Cause. For purposes of this Agreement, “Cause” shall be deemed to exist upon
any of the following events: (i) the Executive's conviction of, or plea of nolo
contendere, to a felony, (ii) the Executive's continued substance abuse or
insobriety, (iii) failure to substantially perform Executive's essential job
functions; (iv) failure of Executive to adhere to directives of the Board, (v)
Executive's material misconduct or gross negligence, (vi) a material violation
of any Company policy, or (v) any material breach of this Agreement. The Board
must provide 30 days written notice of its intent to terminate the Executive's
employment for Cause. Prior to being terminated for Cause, the Executive shall
have 30 days following the receipt of such written notice to cure any curable
event that would otherwise constitute Cause.


ARTICLE 3
RESTRICTIVE COVENANTS


3.1Covenant not to Compete. Executive agrees that, during Executive’s employment
with the Company and for a period of one (1) year following his termination of
employment with the Company that Executive shall not become employed by or
associated with as employee, consultant, director, or in any other equivalent
capacity, any company operating Tex−Mex or Mexican−themed quick-service,
quick-casual or casual dining restaurants which competes with the Company's Taco
Cabana or Cabana Grill concepts, or any company operating Hispanic−themed
quick-service, quick-casual, fast-casual or casual dining restaurants which
feature grilled chicken as the primary or central menu item and also competes
with Fiesta's Pollo Tropical concept.


3.2Covenant not to Solicit. Executive agrees that, for a period of one (1) year
following his termination of employment with the Company, Executive will not
directly or indirectly solicit for employment or employ any person, who is or
was employed by the Company within (6) six months prior to his termination date,
in any business in which the Executive has a material interest, direct or
indirect, as an officer, partner, shareholder or beneficial owner. Further,
Executive will not assist any other person or entity, in hiring or soliciting
such employees, even if Executive does not have a material interest or is an
officer, partner, shareholder or owner.






--------------------------------------------------------------------------------




3.3Confidentiality and Nondisclosure. The Executive will not use or disclose to
any individual or entity any Confidential Information (as defined below) except
(i) in the performance of Executive's duties for the Company, (ii) as authorized
in writing by the Company, or (iii) as required by subpoena or court order,
provided that, prior written notice of such required disclosure is provided to
the Company and, provided further that all reasonable efforts to preserve the
confidentiality of such information shall be made. As used in this Agreement,
“Confidential Information” shall mean information that (i) is used or
potentially useful in the business of the Company, (ii) the Company treats as
proprietary, private or confidential, and (iii) is not generally known to the
public. “Confidential Information” includes, without limitation, information
relating to the Company's products or services, processing, manufacturing,
marketing, selling, customer lists, call lists, customer data, memoranda, notes,
records, technical data, sketches, plans, drawings, chemical formulae, trade
secrets, composition of products, research and development data, sources of
supply and material, operating and cost data, financial information, personal
information and information contained in manuals or memoranda. “Confidential
Information” also includes proprietary and/or confidential information of the
Company's customers, suppliers and trading partners who may share such
information with the Company pursuant to a confidentiality agreement or
otherwise. The Executive agrees to treat all such customer, supplier or trading
partner information as “Confidential Information” hereunder. The foregoing
restrictions on the use or disclosure of Confidential Information shall continue
after Executive's employment terminates for any reason for so long as the
information is not generally known to the public.


3.4Non-Disparagement. The Executive will not at any time during his employment
with the Company, or after the termination of his employment with the Company,
directly or indirectly (i) disparage, libel, defame, ridicule or make negative
comments regarding, or encourage or induce others to disparage, libel, defame,
ridicule or make negative comments regarding, the Company, or any of the
Company's officers, directors, employees or agents, or the Company's products,
services, business plans or methods; or (ii) engage in any conduct or encourage
or induce any other person to engage in any conduct that is in any way injurious
or potentially injurious to the reputation or interests of the Company or any of
the Company's, officers, directors, employees or agents.


3.5Restrictions Reasonable. Executive acknowledges that the restrictions under
this Article II are substantial, and may effectively prohibit him from working
for a period of one year in the field of his experience and expertise. Executive
further acknowledges that he has been given access and shall continue to be
given access to all of the Confidential Matters and trade secrets described
above during the course of his employment, and therefore, the restrictions are
reasonable and necessary to protect the competitive business interests and
goodwill of the Company and do not cause Executive undue hardship.


3.6Survival of Restrictive Covenants. Executive’s obligations under this
Agreement shall survive Executive's termination of employment with the Company
and the termination of this Agreement.




3.7Equitable Relief. Executive hereby acknowledges and agrees that the Company
and its goodwill would be irreparably injured by, and that damages at law are an
insufficient remedy for, a breach or violation of the provisions of this
Agreement, and agrees that the Company, in addition to other remedies available
to it for such breach shall be entitled to a preliminary injunction, temporary
restraining order, or other equivalent relief, restraining Executive from any
actual breach of the provisions hereof, and that the Company’s rights to such
equitable relief shall be cumulative and in addition to any other rights or
remedies to which the Company may be entitled.


ARTICLE 4
MISCELLANEOUS


4.1Entire Agreement. This Agreement contains the entire understanding of the
Company and the Executive with respect to the subject matter hereof.






--------------------------------------------------------------------------------




4.2Prior Agreement. This Agreement supersedes and replaces any prior oral or
written employment or severance agreement between the Executive and the Company.


4.3Subsidiaries. Where appropriate in this Agreement, including all of Article
2, the term "Company" shall also include any direct or indirect subsidiaries of
the Company.


4.4Compliance with Code Section 409A.


(1)
General. It is the intention of both the Company and Executive that the benefits
and rights to which Executive could be entitled pursuant to this Agreement
comply with Section 409A of the Internal Revenue Code, and its implementing
regulations and guidance (“Section 409A”), to the extent that the requirements
of Section 409A are applicable thereto, and the provisions of this Agreement
shall be construed in a manner consistent with that intention.



(2)
Distributions on Account of Separation from Service. If and to the extent
required to comply with any payment or benefit required to be paid under this
Agreement on account of termination of Executive’s employment, service (or any
other similar term) shall be made only in connection with a “separation from
service” with respect to Executive within the meaning of Section 409A.



(3)
Six Month Delay for Specified Employees. In the event that the Executive is a
“specified employee” (as described in Section 409A), and any payment or benefit
payable pursuant to this Agreement constitutes deferred compensation subject to
the six-month delay requirement described in Section 409A(2)(b), then no such
payment or benefit shall be made before six months after the Executive’s
“separation from service” (as described in Section 409A) (or, if earlier, the
date of the Executive’s death). Any payment or benefit delayed by reason of the
prior sentence shall be paid out or provided in a single lump sum at the end of
such required delay period in order to catch up to the original payment
schedule.



(4)
Treatment of Each Installment as a Separate Payment. For purposes of applying
the provisions of Section 409A to this Agreement, each separately identified
amount to which the Executive is entitled under this Agreement shall be treated
as a separate payment. In addition, to the extent permissible under Section
409A, any series of installment payments under this Agreement shall be treated
as a right to a series of separate payments.



4.5Severability. It is mutually agreed and understood by the parties that should
any of the restrictions and covenants contained in Article 3 be determined by
any court of competent jurisdiction to be invalid by virtue of being vague,
overly broad, unreasonable as to time, territory or otherwise, then the
Agreement shall be amended retroactive to the date of its execution to include
the terms and conditions which such court deems to be reasonable and in
conformity with the original intent of the parties and the parties hereto
consent that under such circumstances, such court shall have the power and
authority to determine what is reasonable and in conformity with the original
intent of the parties to the extent that such restrictions and covenants are
enforceable. In the event any other provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.


4.6Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by an authorized officer of the Company
on the Company’s behalf, or by the respective parties’ legal representations and
successors.




--------------------------------------------------------------------------------






4.7Dispute Resolution & Applicable Law. All disputes regarding this agreement
shall resolved by arbitration to be administered by the American Association of
Arbitration. To the extent not preempted by the laws of the United States, the
terms and provisions of this agreement are governed by and shall be interpreted
in accordance with, the laws of Texas, without giving effect to any choice of
law principles.


4.8Legal Fees and Expenses. The prevailing party any arbitration to enforce the
terms of this Agreement shall be entitled to recover reasonable costs and
expenses, including attorneys' fees.


4.9Successors and Assigns. This Agreement shall inure to the benefit of and be
enforceable by the Company's successors and/or assigns.


4.10Headings/References. The headings in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.


4.11Notices. Any notice, request, instruction, or other document to be given
hereunder shall be in writing and shall be deemed to have been given: (a) on the
day of receipt, if sent by overnight courier; (b) upon receipt, if given in
person; (c) five days after being deposited in the mail, certified or registered
mail, postage prepaid, and in any case addressed as follows:


If to the Company:
14800 Landmark Blvd.
Suite 500
Addison, Texas 75254
Attn: General Counsel


with copy sent to the attention of the Chairman of the Board of Directors at the
same address


If to the Executive:
5606 Palomar Lane
Dallas, Texas 75229


or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on this 20th day of
February 2014.


FIESTA RESTAURANT GROUP, INC.
By: /s/ Joseph Zirkman     
Name: Joseph Zirkman     
Title: Vice President     
/s/ Jack A. Smith     
Acknowledged and Agreed:
Jack A. Smith, Chairman of the Board




EXECUTIVE
/s/ Timothy P. Taft     
Timothy P. Taft








--------------------------------------------------------------------------------






EXHIBIT A
EXECUTIVE’S COMPENSATION AND BENEFITS


1.
Base Salary: $525,000 (or any increased amount approved by the Compensation
Committee).



2.
Short Term Incentive: Target opportunity equal to at least 80% of Base Salary
intended to qualify as performance-based compensation under Internal Revenue
Code section 162(m).



3.
Long Term Incentive: Executive eligible to participate in any program intended
to qualify as performance-based compensation under Internal Revenue Code section
162(m) existing from time to time for its executives. Executive currently
eligible to an annual grant of equity compensation in the amount of $750,000.



4.
Vacation Time: Up to three weeks per year, increasing to four weeks per year
after Executive’s fifth year of service with the Company. Executive may not
carry over any unused vacation from prior years.



5.
Health & Welfare Benefits: Executive eligible to participate in all health and
welfare benefits provided to other employees of the Company (other than any
severance plans).



6.
Retirement Benefits: Executive eligible to participate in all retirement
benefits provided to other employees of the Company.







--------------------------------------------------------------------------------




EXHIBIT B
FORM OF RELEASE
GENERAL RELEASE OF CLAIMS


1.    Timothy P. Taft (“Executive”), for himself and his family, heirs,
executors, administrators, legal representatives and their respective successors
and assigns, in exchange for the Severance Benefits, as defined under the
Executive Employment Agreement made and entered effective as of the ___ day of
February 2014, by and between Fiesta Restaurant Group, Inc., a Delaware
Corporation (the “Company”) and Timothy P. Taft (the “Executive”), to which this
release is attached as Exhibit B (the “Employment Agreement”), does hereby
release and forever discharge the Company, its subsidiaries, affiliated
companies, successors and assigns, and its current or former directors, officers
or shareholders in such capacities (collectively with the Company, the “Released
Parties”) from any and all actions, causes of action, suits, controversies,
claims and demands whatsoever, for or by reason of any matter, cause or thing
whatsoever, whether known or unknown including, but not limited to, all claims
under any applicable laws arising under or in connection with Executive’s
employment or termination thereof, whether for tort, breach of express or
implied employment contract, wrongful discharge, intentional infliction of
emotional distress, or defamation or injuries incurred on the job or incurred as
a result of loss of employment. Executive acknowledges that the Company
encouraged him to consult with an attorney of his choosing, and through this
General Release of Claims encourages him to consult with his attorney with
respect to possible claims under the Age Discrimination in Employment Act
(“ADEA”) and that he understands that the ADEA is a Federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefits and benefit plans. Without limiting the generality of the
release provided above, Executive expressly waives any and all claims under ADEA
that he may have as of the date hereof. Executive further understands that by
signing this General Release of Claims he is in fact waiving, releasing and
forever giving up any claim under the ADEA as well as all other laws within the
scope of this paragraph 1 that may have existed on or prior to the date hereof.
Notwithstanding anything in this paragraph 1 to the contrary, this General
Release of Claims shall not apply to (i) any rights to receive any payments or
benefits to which Executive is entitled under COBRA, the Employment agreement or
any other compensation or employee benefit plans in which Executive is eligible
to participate at the time of execution of this General Release of Claims, (ii)
any rights or claims that may arise as a result of events occurring after the
date this General Release of Claims is executed, any indemnification and
advancement rights Executive may have as a former employee, officer or director
of the Company or its subsidiaries or affiliated companies including, without
limitation, any rights arising pursuant to the articles of incorporation, bylaws
and any other organizational documents of the Company or any of its
subsidiaries, (iii) any claims for benefits under any directors’ and officers’
liability policy maintained by the Company or its subsidiaries or affiliated
companies in accordance with the terms of such policy, and (iv) any rights as a
holder of equity securities of the Company (clauses (i) through (iv), the
"Reserved Claims").
2.    Executive represents that he has not filed against the Released Parties
any complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims other
than Reserved Claims, and covenants and agrees that he will never individually
or with any person file, or commence the filing of any lawsuits, complaints or
proceedings with any governmental agency, or against the Released Parties with
respect to any of the matters released by Executive pursuant to paragraph 1
hereof (a “Proceeding”); provided, however, Executive shall not have
relinquished his right to (i) commence a Proceeding to challenge whether
Executive knowingly and voluntarily waived his rights under ADEA; (ii) file a
charge with an administrative agency or take part in any agency investigation or
(iii) commence a Proceeding pursuant to the Reserved Claims. Executive does
agree, however, that he is waiving his right to recover any money in connection
with such an investigation or charge filed by him or by any other individual, or
a charge filed by the Equal Employment Opportunity Commission or any other
federal, state or local agency, except as prohibited by law.




--------------------------------------------------------------------------------




3.    Executive hereby acknowledges that the Company has informed him that he
has up to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier. Executive also understands that he shall have
seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.
4.    Executive acknowledges that this General Release of Claims will be
governed by and construed and enforced in accordance with the internal laws of
the laws of Texas, without giving effect to any choice of law principles.
5.    Executive acknowledges that he has read this General Release of Claims,
that he has been advised that he should consult with an attorney before he
executes this general release of claims, and that he understands all of its
terms and executes it voluntarily and with full knowledge of its significance
and the consequences thereof.
6.    This General Release of Claims shall take effect on the eighth day
following Executive’s execution of this General Release of Claims unless
Executive’s written revocation is delivered to the Company within seven (7) days
after such execution.




EXECUTIVE
                                                                  
Timothy P. Taft




